Citation Nr: 1312750	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-47 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Health Administration (VHA) in Cleveland, Ohio


THE ISSUE

Entitlement to reimbursement of or payment for unauthorized medical expenses incurred on June 13, 2010.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to June 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) VHA in Cleveland, Ohio.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was admitted to a public hospital emergency department with a diagnosis of possible allergic reaction to medications on June 13, 2010.  The Veteran was discharged on the same day.

2.  The treatment the Veteran received was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to her life or health.

3.  At the time of the dystonic reaction episode, a VA medical facility with an emergency room department was not feasibly available to the Veteran, and attempts to use it before hand would not have been considered reasonable by a prudent layperson.

4.  On June 13, 2010, the Veteran was enrolled in the VA health care system and had received treatment for her psychiatric disorder within the preceding 24 months.

5.  The Veteran is financially liable for the expenses incurred as a result of the June 13, 2010 treatment.

6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

7.  The episode of dystonic reaction occurred at the Veteran's home and there was no third party from whom to seek reimbursement.

8.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

The criteria for reimbursement of or payment for unauthorized medical expenses incurred on June 13, 2010 have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to reimbursement of or payment for unauthorized medical expenses incurred on June 13, 2010, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) the veteran, in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  [Note: In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).]

According to the treatment reports of record and the testimony provided by the Veteran and her daughter during an October 2012 Board hearing, the Veteran lived alone and experienced a dystonic reaction episode on June 13, 2010.  The Veteran testified that she got very scared due to her paranoid schizoid condition and either walked to the closest hospital or two policemen took her to the hospital.  Private hospital records from EMH Regional Medical Center reflect that the Veteran was admitted to the emergency department with possible allergic reaction on June 13, 2010.  In the emergency room, she complained that she was taking new medicine on which her psychiatrist put her recently and was getting tongue swelling.  She could not talk very well and kept smacking her lips.  The examination showed that the Veteran had a dystonic drug reaction and antidote drug was prescribed.  It was noted that this type of reaction was seen most commonly during the first few days of treatment with major tranquilizer medicines.  The Veteran was discharged on the same day with an instruction to follow up with her psychiatrist in 1 to 2 days.  

The Board will separately address each of the above-listed criteria in order to ascertain if the medical treatment the Veteran received on June 13, 2010 consequent to the dystonic reaction episode qualifies for reimbursement.

The Veteran was seen in the emergency department of the EMH Regional Medical Center.  Thus, it is clear that the medical services provided to the Veteran were administered in a hospital emergency department or a similar facility held out as providing emergency care to the public.  To that effect, the discharge instruction stated that the Veteran had been treated on an emergency basis only, which was not a substitute for complete medical care and the Veteran must continue to work with her doctor.  

The Veteran testified at the October 2012 Board hearing that at the time of the dystonic reaction to her new medication, the Veteran was feeling panic as she was also experiencing a psychiatric episode due to her paranoid schizophrenia.  She reported a longstanding history of paranoid schizophrenia and also a history of a significant car accident in 1979 after which she experienced amnesia for two years.  She stated that as soon as she got to the hospital she told them that she was a veteran and that she wanted to go to VA although she did not have a very good recollection of what happened.

Given the Veteran's psychiatric history, a sudden onset of dystonic reaction to drug is of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to her life or health.
The Veteran lived alone in Elyria, Ohio.  The nearest VA Medical Center with an emergency room was located in Brecksville, Ohio, which was approximately 33 miles away and, thus, was not feasibly available.  Further, given the circumstances and nature of the Veteran's medical emergency including her psychiatric condition, an attempt for the Veteran to travel to or transport her to the Brecksville VA Medical Center before seeking treatment in Elyria would not have been considered reasonable by a prudent layperson.

Although the record reflects no disability for which service connection has been granted, VA treatment records associated with the Veteran's claims file demonstrated mental health outpatient treatment for her psychiatric disorder, including within the 24-month period preceding June 13, 2010.  As such, the Veteran was enrolled in the VA health care system at the time of the June 13, 2010 episode.

The evidence of record included documents demonstrating that the Veteran is financially liable for the expenses in the amount of $701.58, incurred as a result of the medical services administered during her emergency room visit on June 13, 2010.

The evidence of record did not demonstrate that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment beyond the VA health care system.

As discussed above, the medical emergency experienced by the Veteran occurred in her home and, thus, it was not caused by a work-related injury.  Consequently, there are no third parties from whom the Veteran could seek reimbursement for the subsequent medical expenses.

With respect to the Veteran's eligibility for reimbursement pursuant to 38 U.S.C.A. § 1728, such eligibility is limited to treatment for disabilities for which service connection has been granted.  The treatment records associated with the Veteran's June 13, 2010 emergency room visit provided a diagnosis of dystonic reaction to her new psychiatric medication.  These records did not, however, include an opinion wherein her psychiatric disorder was etiologically related to her military service.  In fact, by an August 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for paranoid schizophrenia because the medical evidence of record did not indicate or suggest any medical relationship between her current psychiatric condition and her military service.  Consequently, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.

On the basis of the foregoing, the record supports entitlement of the Veteran to payment for or reimbursement of unauthorized medical expenses incurred as a result of her emergency room visit on June 13, 2010 for treatment of a nonservice-connected disorder.


ORDER

Entitlement to reimbursement of or payment for unauthorized medical expenses incurred on June 13, 2010 is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


